MaR.shalu, J.
I must concur in the result of this case-but solely upon the ground that the court is bound by its-former decision, from which I dissented.
It is understood that the case was presented anew, primarily, for the purpose of obtaining a final judgment, supported by an opinion, making unmistakable the precise-grounds for the court’s position, to the end that such grounds may clearly appear on review in the federal supreme court. I must again call attention to the fact that the statement in the opinion of the court that in Ditberner v. C., M. & St. P. R. Co. 47 Wis. 138, 2 N. W. 69, a law similar to the one now-involved, “was held not obnoxious to the constitutional provision prohibiting unequal and partial legislation on general subjects,” is not warranted as it seems to me. If I can read the Ditberner Case understandingly, it did not pass on the question suggested. The court merely refused to approve, presently, what was said on such subject by the Iowa court in Deppe v. C., R. I. & P. R. Co. 36 Iowa, 52, and then-grounded the decision on the reserved power to amend corporate charters. The court in this case did not base its de-*161cisión on that theory but took up and decided what the court, in the Ditberner Case, was pleased to characterize as covered by mere obiter remarks in the Iowa case. I assume that the court felt impelled to do that because the basis for the decision in the Ditberner Case was wholly illegitimate, the law applying, as it did by its terms, to all corporations doing business in this state; those subject to the reserved power to amend corporate charters and those in respect to which such power could have no application. The legislature did not, in enacting the law, then consider, or in enacting the law now involved, have any thought of, amending corporate charters. Both laws are mere police regulations.
I must also again call attention to the fact that the doctrine of the Iowa case, proclaimed in the opinion in the Ditberner Case to be merely obiter and said in the court’s opinion in this case to have been rejected in the Ditberner Case, was in fact the very one upon which the Iowa case turned as stated in my former opinion, while it was not involved at all, as the court viewed the matter, in the Ditberner Case.
Again, so far is the doctrine of the Iowa case from being obiter, that it was followed subsequently by the Iowa court as having been the basis for the decision in the case where it was first declared, and so far is it from being out of harmony with Mo. Pac. R. Co. v. Mackey, 127 U. S. 205, 8 Sup. Ct. 1161; Mo. Pac. R. Co. v. Haley, 25 Kan. 85; and Lavallee v. St. P., M. & M. R. Co. 40 Minn. 249, 41 N. W. 974, and similar cases, that it will he found upon investigation that all tie to it as the only constitutional basis for upholding the law. The Iowa decision and the Minnesota decisions, confessed in the opinion of the court on the first appeal, and affirmed now, to condemn the law in question, and substantially every adjudication in this country, so far as I have been able to discover, tie back to the doctrine of the early Iowa case. It seems to me that I reduced that to a demonstration -in my opinion upon the former appeal.
The language of the Iowa court is this, referring to the *162law under consideration: “If it were to be considered as to apply to all persons in the employ of railroad corporations without regard to the nature of the service it would be a clear case of class legislation, hence would be unconstitutional,” runs through all the decisions, state and national, as I read them, till we come to the decision in this ease. There, it seems, for the first time it is held that classification and legislation to protect against the results of danger of personal injuries with regard to mere employers of the persons to be benefited, the special classification, at that, including many groups not incurring any extraordinary hazard at all by reason of the kind of their employment and excluding others who do, is legitimate. Can that stand the test of the federal constitution on any one of several points that might be mentioned ? That is the question. I do not think so.
I cannot add to my analysis on the former appeal of the various adjudications showing that they all go back to and support the doctrine of Deppe v. C., R. I. & P. R. Co., supra. What is there said in that respect I find no reason to modify after an investigation of the subject, by anything said in Employers’ Liability Cases, 207 U. S. 463, 28 Sup. Ct. 141. True, the federal supreme court there said, that if the act applied only to the District of Columhia and the territories, where the power of Congress to legislate is plenary; not dependent as to the subject in hand on the interstate commerce clause of the constitution, the act could not be questioned. Rut it should not be thought from that, it seems, that the validity of such an act as the one before us, if so restricted, could not be questioned.
The objectionable feature of the act of 1901 is not in the national act. Whereas the former arbitrarily classifies employers, giving all their employees special benefits, with the exception of one class, indicating, clearly, that the classification was not on the ground of extraordinary hazard of the employment, but on account of employment merely by a par*163ticular class of corporations, tbe latter restricted tbe benefits of tbe act to those employees wbo are engaged in tbe zone of extraordinary hazard. Tbe one extends to all employees of any railway company, except those working in shops and offices, tbe other makes, as beneficiaries of tbe act, every employee of any common carrier of a specified class, or bis personal representative for tbe benefit of bis widow and children, etc., in case of any such employee being damaged as tbe result of “tbe negligence of any of its officers, agents, or employees, or by reason of any defect or insufficiency due to its negligence in its ears, engines, appliances, machinery, track, roadbed, ways or works.” Notwithstanding tbe general reference to co-employee negligence such reference is in such close connection with tbe latter part of tbe quoted language as to plainly suggest hazard of railroading instead of mere kind of employment as the basis of classification, when tbe whole is read in tbe light of Deppe v. C., R. I. & P. R. Co., supra,, construing tbe Iowa act, which feature is not found plainly, if at all, in our act of 1907. Tbe particular feature, it seems, is more prominent in tbe federal than in tbe Iowa act which has been tbe model for nearly all of tbe acts which have been reviewed by tbe courts. That tbe federal court did not intend to go further than tbe Iowa rule is apparent in tbe fact that, in tbe brief reference to tbe merits of tbe case in band as to whether tbe law was constitutional, Mo. Pac. R. Co. v. Mackey, 127 U. S. 205, 8 Sup. Ct. 1161, was referred to as tbe test to be applied. Tbe reference to that case, in effect, referred to and approved the Kansas case and also Deppe v. C., R. I. & P. R. Co., which the Kansas court cited, bolding that it was bound thereby since tbe law was adopted from Iowa with tbe Iowa construction. It further, in effect, cited with approval tbe Minnesota and other cases, all tying back to Deppe v. C., R. I. & P. R. Co., as demonstrated, I think, in my former opinion.
*164El Paso & N. E. R. Co. v. Gutierrez, 215 U. S. 87, 30 Sup. Ct. 21, now cited by the court as having declared the-law to be that which it was very broadly intimated it might be in the Employers’ Liability Oases, goes no further than to convert such broad intimation into judicial declaration. That is, when rightly considered, as I think, that the doctrine of Deppe v. C., R. I. & P. R. Co., supra, which the-court here rejects, is the .proper test to be applied to our act of 1907.
So it seems we come back to the conclusion, as stated in my former opinion, that the doctrine of the Iowa and Minnesota cases, conceded to condemn the act o-f 1907, runs through all the adjudications, state and national, on the subject. The-court ties its conclusions to a superstructure with the substructure removed, the former being delusive without being contemplated from the viewpoint of the latter, resulting in-the position o-f this court, as it seems to me, being illogical and entirely novel in the jurisprudence of this country.
It is hoped that the plain statement of views contained in the various opinions in this case, will result in the real logic of Mo. Pac. R. Co. v. Mackey, supra, and the two recent federal cases to which I have referred, being made unmistakable to all. It seems to be conceded that if they go no further than Deppe v. C., R. I. & P. R. Co., then the act in question-is unconstitutional under several clauses of the national fundamental law, because, as said, to put “all persons in the-employ of railroad corporations without regard to the nature of their service,” in one general group, for the purpose-of special protection against loss by reason of personal injuries received in the course of their employment “would be a dear case of class legislation, hence would be unconstitutional, and dearly so.”